TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-04-00076-CR




                                Johnny Rodriguez, Appellant


                                              v.


                                The State of Texas, Appellee




      FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND DISTRICT COURT
          NO. CR99-025, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Johnny Rodriguez was convicted in Comal County cause number CR99-025 of

delivering a controlled substance to a minor. On appeal, this Court modified the trial court’s

judgment to delete a deadly weapon finding and affirmed the judgment of conviction as modified.

Rodriguez v. State, 31 S.W.3d 772, 780 (Tex. App.—Austin 2000, pet. granted). Our judgment was

affirmed by the court of criminal appeals. Rodriguez v. State, 104 S.W.3d 87 (Tex. Crim. App.

2003). That court’s mandate has issued.
               On January 4, 2004, Rodriguez filed a pro se notice of appeal in cause number

CR99-025. Because he has already exercised his appellate rights in this cause, the appeal is

dismissed for want of jurisdiction.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed

Filed: March 4, 2004

Do Not Publish




                                             2